Filed 5/8/15
                           CERTIFIED FOR PUBLICATION

               IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                             FIRST APPELLATE DISTRICT

                                     DIVISION FIVE



FRANK CAFFERKEY et al.,
        Plaintiffs and Appellants,
                                                   A140752
v.
CITY AND COUNTY OF SAN                             (San Francisco County
FRANCISCO,                                         Super. Ct. No. CGC-11-515538)
        Defendant and Respondent.

        The San Francisco Assessor-Recorder’s Office (Assessor-Recorder) assesses
taxable property within the county and records legal documents. (Gov. Code, § 27231;
Rev. & Tax. Code, § 401.)1 The Assessor-Recorder maintains two different sets of maps
in its office: (1) assessor’s maps or block book maps, which are used to locate and
identify property for tax assessment purposes (assessor’s maps); and (2) subdivision
maps or parcel maps, which are used to lease, sell, or finance property (parcel maps).
        This appeal arises out of a dispute regarding the property tax assessment of
property owned by Frank and Maureen Cafferkey (collectively, Cafferkeys) in San
Francisco’s Potrero Hill neighborhood. The Cafferkeys received a property tax bill for
APN 28-4329-18 (Lot 18),2 which appears on assessor’s maps but not on any parcel


1
        Unless noted, all further statutory references are to the Revenue and Taxation
Code.
2
       “APN” — which stands for assessor’s parcel number — is a numerical identifier
associated with a particular piece of property for property tax assessment purposes.
(State Board of Equalization, Assessors’ Handbook Section 215, Assessment Map
Standards for Manual Systems (April 2010), p. 26 (Assessors’ Handbook.) Assessors’
Handbooks are “a ‘primary reference’ . . . and ‘basic guide’ . . . for assessors.”
                                             1
maps. The Cafferkeys paid the property taxes, but later filed a claim for a property tax
refund, claiming the property taxes for Lot 18 were “erroneously and illegally collected”
under section 5096, subdivision (b) because that property “does not exist” on the relevant
parcel maps. The San Francisco Assessment Appeals Board (Board) denied the
Cafferkeys’ claim, concluding the Assessor-Recorder’s numbering and identification of
parcels for property tax purposes is independent of the numbering of parcels for
subdivision purposes and that Lot 18 “exists for property tax purposes” on the assessor’s
maps.
        The Cafferkeys filed a complaint for a property tax refund in the superior court
against the City and County of San Francisco (City). The court denied the Cafferkeys’
motion for summary judgment, concluding the Cafferkeys “failed to show that, as a
matter of law, a discrepancy between” the parcel maps and the assessor’s maps
“mandates a refund of assessed taxes.” The court granted the City’s motion for summary
judgment. It determined the City “produced evidence showing it has the authority to
assess taxes based” on the assessor’s maps and the Cafferkeys “failed to show the
existence of a material issue of fact.” The court entered judgment for the City.
        The Cafferkeys appeal. They contend they are entitled to a property tax refund
because the City created Lot 18 “by mistake” and not in accordance with section 327,
which specifies requirements for identifying property on assessor’s maps. They also
contend the court erred by granting summary judgment for the City because there are
triable issues of material fact regarding the authenticity of the assessor’s maps, and
whether assessor’s maps are actually distinct from parcel maps.
        We affirm. We conclude the Assessor-Recorder created Lot 18 pursuant to its
authority under section 327, and the Cafferkeys have failed to raise an issue of fact as to


(Prudential Ins. Co. v. City and County of San Francisco (1987) 191 Cal. App. 3d 1142,
1155, citations omitted.) “‘[A]ssessors’ handbooks are not regulations and do not possess
the force of law . . .’” but courts have relied on them when resolving property tax
disputes. (SHC Half Moon Bay, LLC v. County of San Mateo (2014) 226 Cal. App. 4th
471, 485; Elk Hills Power, LLC. v. Board of Equalization (2013) 57 Cal. 4th 593, 620-
621.)
                                              2
whether the assessor’s maps comply with that statute. As a result, the taxes for Lot 18
were not “[e]rroneously or illegally collected” (§ 5096, subd. (b)) and the Cafferkeys are
not entitled to a tax refund.
                   FACTUAL AND PROCEDURAL BACKGROUND
       In 1999, the Cafferkeys purchased real property in San Francisco bordered by
Vermont, 26th, and Army (later renamed Cesar Chavez) Streets, then known as APN 28-
4329-15 (Lot 15). The 1999-2000 Assessor-Recorder’s property tax roll recorded Lot 15
at a reassessed value of $850,000, and with a street address of 2550 Army Street, San
Francisco, California. In 2000, the Cafferkeys recorded a parcel map (2000 parcel map)
changing the lot number for Lot 15 from APN 28-4329-15 to APN 28-4329-17 (Lot 17).
The 2002-2003 Assessor-Recorder’s property tax roll divided Lot 15 for property tax
purposes into Lots 17 and 18.3 The Assessor-Recorder prepared and recorded an
assessor’s map describing Lot 18 for property tax assessment purposes at Pages 4329,
4327A Sheet 2, and 4327A Sheet 3 of Volume 28 of the assessor’s map books.
       In 2003, the Cafferkeys recorded another parcel map (2003 parcel map)
subdividing Lot 17 into 10 lots — APN 28-4329-19 through APN 28-4329-28
(collectively, Lots 19 through 28). The Cafferkeys built one condominium on each of
those lots.4 The 2004-2005 Assessor’s property tax roll divided Lot 17 into Lots 19
through 28.
       In 2003, the Cafferkeys received property tax bills for Lot 18, bearing the address
2550 Cesar Chavez Street, San Francisco, California. Lot 18 is not depicted on the 2000
or 2003 parcel maps. The Cafferkeys paid certain property taxes for Lot 18. From 2003

3
       When the Cafferkeys recorded the 2000 parcel map, they intended to divide Lot 15
into two lots: Lots 17 and 18. Their title company, however, informed them “it could not
issue a title policy insuring the property if it was divided into two lots, because one of the
lots would [be] ‘land-locked,’ i.e., it would not have street access.” As a result, the
Cafferkeys recorded the 2000 parcel map “which did not divide [Lot] 15 into two lots,
but only renumbered it as [Lot] 17.”
4
        The Cafferkeys also own six adjacent lots on 26th Street, but that property is not at
issue in this appeal.
                                              3
to 2009, the Cafferkeys received additional property tax bills for Lot 18, but did not pay
them. The Cafferkeys believed “the bills were being sent to [them] in error” because Lot
18 was not a parcel number for any of their properties, and the physical address for Lot
18 was not the address for any of their properties. In 2009, the Cafferkeys received a
notice of tax sale for Lot 18. To avoid the sale, the Cafferkeys negotiated an installment
agreement and paid the back taxes for Lot 18, and the property taxes for tax year 2010-
2011. From 2009 to 2012, the Cafferkeys paid $390,027.90 in property taxes for Lot 18.
The Cafferkeys’ Property Tax Refund Claim
       In 2010, the Cafferkeys filed an application for changed assessment, which served
as a claim for property tax refund. The Cafferkeys argued the property taxes for Lot 18
were “[e]rroneously and illegally collected” because that property did “not exist” on the
2000 or 2003 parcel maps. They sought a refund of $152,823.99 in property taxes and
interest for tax years 2003 through 2010. They alleged the value of Lot 18 was $0
because it “has never existed.”
       At a March 2011 hearing before the Board on the timeliness of the tax refund
application, the Assessor-Recorder’s Chief Appraiser, Matthew A. Thomas, offered
“some context” on the nature of the dispute. He explained, “this was due to a parcel split
and there was, I believe, a clerical error involved. . . . Basically, what happened was there
was a [Lot] 15. It was supposed to become just renamed [Lot] 17. [¶] What happened
was that [Lot] 15 became 17 and 18. And so the value for [Lot] 15 was split into 17 and
18. The taxpayer received bills going back to 2003 . . . for both [Lots] 17 and 18. They
paid 17. They didn’t pay 18. We have met a few times. We’ve shown the taxpayer that
there has not been an over assessment. . . . They just have been receiving bills since 2003
and not paying them. And now . . . in 2010, they’re bringing it to our attention.” Thomas
also explained the net assessment of the Cafferkeys’ property “is correct in that the taxes
they’ve been billed were correct.”5


5
       The Cafferkeys tried — diligently but unsuccessfully — to resolve their dispute
outside the assessment appeals process. During these discussions, counsel for the
                                              4
       The Board rejected the Cafferkeys’ tax refund application for 2003 through 2009
as “untimely” but accepted their application for 2010 and held hearings on the merits in
July and September 2012. At the September 2012 hearing, counsel for the Cafferkeys
explained, “the only issue presented . . . is whether this Lot 18 exists. The recorded
documents indicate that it does not.” Counsel argued the taxes for Lot 18 had been
“erroneously levied because Lot 18 simply doesn’t exist” on the 2000 or 2003 parcel
maps and “the tax bills [should] actually reflect the existing lots” on the parcel maps.
Counsel for the Assessor-Recorder urged the Board to deny the Cafferkeys’ tax refund
application because the assessor’s maps described Lot 18 for property tax assessment
purposes. Counsel contended the Cafferkeys failed “to understand the difference
between property descriptions for purposes of the San Francisco Subdivision Code and
for purposes of property tax assessment. They are not the same. . . . [Lot 18] does, in
fact, exist for the relevant purpose of property tax assessment.” As counsel explained,
“[t]he fact that there is no subdivision lot described on a . . . parcel map . . . as . . . Lot 18
does not mean that . . . Lot 18 does not represent taxable, real property for property tax
assessment purposes. Nor does it mean that [Lot 18] does not exist.” Counsel argued
sections 321 and 327, and provisions of the San Francisco Administrative Code,
authorize the assessor to number a parcel for tax assessment purposes differently from a
parcel number listed on a parcel map.
       A Board member asked whether “a reasonable person looking at [the] tax bills, or
looking at the parcel maps before and after the changes [could] say, ‘Oh yeah. There
may not be an 18, but if you just look at this, it’s basically the same property.”” The
Assessor-Recorder’s counsel responded, “Yes because the configuration of the property
is so unique. How could you miss it? It’s a curved swath. And that paid under [Lot] 15
for several years at a factored base year value in the $800,000 to $900,000 range. . . . [¶]
[S]o all you would have to do is read your tax bill for the first year of [Lot] 17 to [Lot] 18
to see what had occurred. Half of the land value was on [Lot] 17 and half of it was on

Cafferkeys urged the Assessor-Recorder to cancel Lot 18 and reissue supplemental and
escape assessments for Lots 19 through 28. The City declined to do so.
                                                5
[Lot] 18. Both addresses were 2550 Cesar Chavez. Both tax bills got paid. . . . [N]obody
was confused.” Counsel continued, “[Lot] 18 . . . includes 49.7% of the factored base
year value of the land and 49.7 of the value of the improvements that were originally
assessed at $4 million. . . . Lots 19-28 have the other 50.3% of both the land and the
condominiums, apportioned according to the percentages allocated to each
condominium.”
        At the conclusion of the hearing, the Board denied the Cafferkeys’ 2010 tax refund
application. In its findings of fact and statement of decision, the Board determined the
Cafferkeys did not satisfy their burden to establish the fair market value of Lot 18 was
lower than the enrolled factored base year value. As the Board explained, “the Assessor
holds certain legal authority to identify real property parcels and assess the land and
improvements on those parcels for property tax purposes utilizing the property tax roll,
and did so in this instance. The Assessor’s numbering and identification of parcels for
property tax purposes is independent of the numbering of parcels and/or
description/dimensions of that land and improvements recorded with the County
Recorder pursuant to the California Subdivision Map Act and/or the City’s Subdivision
Code. Thus, identification of real property for property tax purposes need not track or
duplicate identification of that property for subdivision purposes. [T]his distinction . . . is
well recognized in the law.” The Board rejected the Cafferkeys’ argument that the
Assessor-Recorder “is precluded from assigning and utilizing parcel numbers for
property tax purposes, when the same land has had other parcel numbers separately
recorded under the California Subdivision Map Act and/or the City’s Subdivision Code.”
Finally, the Board concluded Lot 18 “exists for property tax purposes” on the assessor’s
maps.
The Cafferkeys’ Superior Court Action for Property Tax Refund
        The Cafferkeys filed an action for a property tax refund against the City in the
superior court. Their operative verified first amended and supplemental first amended
complaint sought a refund of taxes (including interest and penalties) paid for Lot 18 from
2003 to 2009 and for 2010 and all subsequent years, and a judicial declaration they were

                                               6
not obligated to pay future taxes for Lot 18. As they did in their administrative claim, the
Cafferkeys alleged the City “improperly and illegally assessed the property taxes” for Lot
18 because that property “does not exist and indeed, never existed.” The Cafferkeys also
alleged they were entitled to a refund for taxes paid for Lot 18 because the property tax
assessments for that property were “wholly void” and “a nullity as a matter of law.” The
operative complaint did not allege the City created Lot 18 “by mistake” or pursuant to
“clerical error[,]” nor identify any purported deficiencies in the assessor’s maps.
The Parties’ Cross-Motions for Summary Judgment
       Both parties moved for summary judgment. In their motion for summary
judgment, the Cafferkeys claimed they were entitled to a property tax refund because: (1)
Lot 18 does not appear on any parcel maps and is therefore “non-existent[;]” (2) Lot 18
became part of the assessor’s roll “due to a mistake by the Assessor-Recorder’s Office[;]”
and (3) the assessor’s maps do not comply with section 327.
       Maureen Cafferkey’s supporting declaration detailed the procedural history
underlying the dispute over the assessment of Lot 18. According to Maureen, Thomas
“agreed to cancel the old tax bills for [Lot 18] due to the Assessor’s clerical error. . . .”
Maureen’s declaration attached various documents, including the parcel map for Lot 15,
and the 2000 and 2003 parcel maps. In her supporting declaration, the Cafferkeys’
attorney, Michelle Akerman, averred Lot 18 does not appear on the Assessor-Recorder’s
“‘SF Parcel’ website” or “‘San Francisco Property Information Map’ website[.]”
Akerman also described the Cafferkeys’ unsuccessful attempts to settle the dispute, and
the relevant Board hearings. According to Akerman, a “Deputy City Attorney” told her
in a telephone call “that it appeared to her that the property taxes for [Lot 18] were due to
a clerical error, and that therefore, the Cafferkeys were entitled to a refund of penalties on
the purported back taxes. . . .” The Cafferkeys claimed Thomas and the unnamed deputy
city attorney’s statements that there was a “clerical error” constituted an admission that
the Assessor-Recorder erred in the creation of Lot 18.
       In its motion for summary judgment, the City argued the Cafferkeys were not
entitled to a tax refund because Lot 18 “exist[ed] for tax assessment purposes.” The City

                                               7
explained the difference between assessor’s maps — which are used for property tax
purposes — and parcel maps — which are not, and noted descriptions of property in
parcel maps “have no legal effect in describing property for property tax assessment
purposes. . . . For tax assessment purposes, it is the description of the property assigned
by the county assessor that controls.” The City contended “the property on which the
taxes were assessed is legally described as ‘. . . Lot 18’ on maps prepared in accordance
with applicable state and local laws pertaining to property tax assessments,” and as result,
Lot 18 “exists for property tax assessment purposes.” In a supporting declaration,
Thomas described the difference between assessor’s maps and parcel maps and averred
the 2000 and 2003 parcel maps are not “used for property tax assessment purposes.”
Thomas’s declaration attached the relevant assessor’s maps and sections of the
Assessors’ Handbook.
       In opposition, the Cafferkeys argued they were entitled to a property tax refund
and the City was not entitled to summary judgment because the Assessor-Recorder
created Lot 18 “by mistake” and because Lot 18 “is the product” of the Assessor-
Recorder’s “clerical error.” As the Cafferkeys explained, the Assessor-Recorder may not
create parcels “whenever and however it pleases; there are specific enumerated methods
by which an assessor must describe property for property [tax] assessment purposes, and
these methods do not include mistakenly creating extra assessor’s parcels.” The
Cafferkeys also argued the assessor’s maps did not comply with section 327 because they
failed to “readily disclose what land is being assessed[.]” To support this argument, the
Cafferkeys relied on excerpts from Thomas’s deposition where he stated the “[a]ssessor’s
maps . . . reflect the intent of the taxpayer[,]” the Assessor-Recorder creates maps “‘off
of’” parcel maps recorded by the taxpayer, and that he “believe[d]” assessor’s maps and
parcel maps “are the ‘same thing.’”6
       In reply, the City argued Lot 18 was not created by “mistake” or as a result of
“clerical error” under section 51.5, subdivision (f)(2). The City also argued Lot 18 was

6
      At Thomas’s deposition, counsel for the Cafferkeys often used the term “map”
without specifying assessor’s map or parcel map, which seemed to confuse Thomas.
                                             8
not “vague and indefinite” because the assessor’s maps “indicate[ ] the location and
boundaries of Lot 18.”
        Following a hearing, the court granted the City’s motion for summary judgment
and denied the Cafferkeys’ motion. The court concluded the Cafferkeys failed to show as
a matter of law “a discrepancy between” the parcel maps and the assessor’s maps
“mandates a refund of assessed taxes.” The court also determined the City “produced
evidence showing it has the authority to assess taxes based on” assessor’s maps and the
Cafferkeys “failed to show the existence of a material issue of fact.” The court entered
judgment for the City. The trial court denied the Cafferkeys’ new trial motion and they
timely appealed.
                                       DISCUSSION
        The Cafferkeys contend the court erred by granting the City’s motion for summary
judgment and denying their motion for summary judgment. “The standard of review for
an order granting or denying summary judgment is de novo. . . . In determining whether
the parties have met their respective burdens, we consider ‘all of the evidence the parties
offered in connection with the motion (except that which the court properly excluded)
and the uncontradicted inferences the evidence reasonably supports.’ [Citation.] We
view the evidence in the light most favorable to [the Cafferkeys] as the parties opposing
summary judgment, strictly scrutinizing [the City’s] evidence in order to resolve any
evidentiary doubts or ambiguities in [the Cafferkeys’] favor. [Citation.]” (Dammann v.
Golden Gate Bridge, Highway, & Transportation Dist. (2012) 212 Cal. App. 4th 335, 340-
341.)
        To place the issues in context, we review general principles related to identifying
real property for tax assessment purposes.
                                              I.
            Role of Assessor-Recorder, Assessor’s Maps, and Parcel Numbers
        The Assessor-Recorder is comprised of the assessor — which identifies,
inventories and appraises taxable property within the county and places it on the tax rolls
— and the recorder, which maintains maps and other papers deposited in its office. (§

                                              9
401; Gov. Code, §§ 24000, subds. (g), (j), 27231; S.F. Charter, § 6.101.) The assessor
assesses “all the taxable property in the county, other than state-assessed property, to the
persons owning, claiming, possessing, or controlling it at that time. . . .” (51 Cal.Jur.3d
(2015) Property Taxes, § 111, p. 220, fn. omitted.) The assessor places this information
on the county assessment roll. (9 Witkin, Summary of Cal. Law (10th ed. 2005)
Taxation, § 237, pp. 357-358 (Witkin).) The tax assessment roll must contain “certain
specified information” (Statewide Homeowners, Inc. v. Williams (1973) 30 Cal. App. 3d
567, 570) and must “clearly designate[ ] the property assessed.” (Assessors’ Handbook,
supra, p. 1; see also § 602.) The description of the property must enable the taxpayer to
“ascertain with certainty what property is assessed to him or her, and whether it is
properly valued.” (Witkin, supra, § 237, at p. 357; see also Ehrman & Flavin, Taxing
Cal. Property (4th ed. 2014) § 12.1, pp. 12-2-12-3, § 12:18, p. 12-31 (Taxing Cal.
Property).)
       Sections 321 to 328 authorize methods to describe real property for tax assessment
purposes. (§ 321 [“[l]and shall be legally described for tax purposes pursuant to this
chapter”].) “The most common means of description is by parcels on assessors’ maps.”
(Taxing Cal. Property, supra, § 12:18, p. 12-31.) It is a “matter of common knowledge”
that assessor’s maps are used “in matters of taxation of real estate.” (Schainman v. All
Persons (1929) 96 Cal. App. 753, 757.) Section 327 — which governs the use of
assessor’s maps — provides in relevant part: “[w]here any . . . county officer possesses a
complete, accurate map of any land in the county, or whenever such a complete, accurate
map has been made in compliance with [Government Code] Sections 27556 to 27560 . . .
the assessor may number or letter the parcels in a manner approved by the board of
supervisors.”7 (§ 327.) Section 327 authorizes the assessor to “renumber or reletter the
parcels or prepare new map pages for any portion of such map to show combinations or
divisions of parcels in a manner approved by the board of supervisors, so long as an


7
      Government Code sections 27556 to 27560 describe the county surveyor’s duties
when preparing assessor’s maps.
                                             10
inspection of such map will readily disclose precisely what land is covered by any
particular parcel number or letter in the current or any prior fiscal year. . . .”
       “An ‘assessment parcel’ of land is an area of land in one ownership and one
general use. A parcel shows land area as it is actually owned and used rather than as it
may have been plotted on subdivision or other maps. It is an area of land that in the
opinion of the assessor should be included under one description for assessment purposes
after consideration of all legal factors. [¶] A parcel may have been conveyed by one deed
or by several deeds, and it may contain several lots or fractions of lots.” (Assessors’
Handbook, supra, p. 24.) “For simplicity, the parcel number should automatically refer
to an assessor’s map and to a particular parcel of land on that map.” (Id. at p. 25.)
       Descriptions of property in parcel maps have no legal effect for property tax
assessment purposes. Unlike assessor’s maps — which are used to assess property —
parcel maps are used to sale, lease, or finance property. (Sixells, LLC v. Cannery
Business Park (2008) 170 Cal. App. 4th 648, 652; see also S.F. Subd. Code, § 1304, subd.
(a) [parcel maps are required to “offer to sell or lease, contract to sell or lease, or sell or
lease any subdivision”].) Parcel numbers assigned pursuant to section 327 need not
correspond with actual subdivisions, lots, tracts or other legal divisions or boundaries of
land: the Assessor’s “function is ‘to raise revenue and not to regulate the division of land’
and . . . he ‘will quite often combine or renumber parcels for valid reasons entirely
separate from the purpose of the Subdivision Map Act.’” (62 Ops.Cal.Atty.Gen. 147,
149 (1979); see also 59 Ops.Cal.Atty.Gen. 581 (1976) [assessor may combine several
subdivision lots into a single parcel for tax assessment purposes].) The description of
property in the assessor’s maps controls for tax assessment purposes: the Assessor-
Recorder is not required to use a parcel map for tax purposes. (S.F. Admin. Code, §§
10.70-10.71.)




                                               11
                                                  II.
  The Assessor-Recorder Created Lot 18 Pursuant to 327 and the Description of Lot 18
                  in the Assessor’s Maps Complies with that Statute
       In the proceedings below, the Cafferkeys claimed the property taxes for Lot 18
were erroneously collected because that property “did not exist” on the 2000 or 2003
parcel maps. On appeal, the Cafferkeys take a slightly different tack: they claim they are
entitled to a property tax refund because the creation of Lot 18 was the result of a
“clerical error” and because the City created Lot 18 “by mistake,” and not pursuant to its
authority under section 327. These arguments are premised on: (1) statements Thomas
apparently made during meetings with the Cafferkeys and his statement at the March
2011 Board hearing that the Assessor-Recorder created Lot 18 due to a “clerical error[;]”
and (2) a concession purportedly made by the Assessor-Recorder’s counsel at the
September 2012 Board hearing that the Assessor-Recorder created Lot 18 “by mistake.”
       Section 51.5, subdivision (f)(2) defines “clerical error” as “only those defects of a
mechanical, mathematical, or clerical nature, not involving judgment as to value, where it
can be shown from papers in the assessor’s office or other evidence that the defect
resulted in a base year value that was not intended by the assessor at the time it was
determined.” The Cafferkeys’ reliance on an incomplete quotation from the March 2011
Board hearing does not demonstrate the creation of Lot 18 was due to “clerical error[.]”
Thomas initially stated he “believe[d]” there was a “clerical error” but he then explained:
“What happened was that [Lot] 15 became 17 and 18. And so the value for [Lot] 15 was
split into 17 and 18. The taxpayer received bills going back to 2003 . . . for both [Lots]
17 and 18. They paid 17. They didn’t pay 18. We have met a few times. We’ve shown
the taxpayer that there has not been an over assessment. . . . [¶] They just have been
receiving bills since 2003 and not paying them. And now . . . in 2010, they’re bringing it
to our attention.” (Italics added.) Thomas also explained the net assessment of the
Cafferkeys’ property was “correct in that the taxes that they’ve been billed were correct.”
       A careful reading of Thomas’s entire statement at the March 2011 Board hearing
demonstrates there was no such clerical error — there was no “defect [that] resulted in a

                                             12
base year value that was not intended by the assessor at the time it was determined.” (§
51.5, subd. (f)(2).) The City intended to split the base year value of the property between
Lot 18 and Lots 19 through 28. In their opening brief, the Cafferkeys do not cite section
51.5 or explain how the so-called error was a “clerical error.” The Cafferkey’s belated
attempt — in their reply brief — to establish the creation of Lot 18 was somehow due to
a “clerical error” is not persuasive.
       We also reject the Cafferkeys’ claim that counsel for the Assessor-Recorder
conceded at the September 2012 Board hearing that Lot 18 was created “by mistake.” At
the hearing, counsel for the Assessor-Recorder persuasively argued the City created Lot
18 pursuant to its authority under the Revenue and Taxation Code and the San Francisco
Administrative Code. She explained: “It cannot be seriously disputed that a portion of
the . . . property is described for assessment purposes as . . . Lot 18 . . . [¶] [t]he fact that
the [Cafferkeys] refuse[ ] to recognize these assessor’s [ ] maps, which are prepared
under the authority of . . . Section 321 and the San Francisco Administrative Code as
somehow not being official records is untenable. It’s incredible. . . [A]ny contention that
[Lot 18] does not exist should be disregarded. It’s based on a fundamental
misunderstanding of what an assessor’s map is.” The Cafferkeys have offered no cogent
argument as to how a “mistake” in the Assessor-Recorder’s choice of assigning parcel
numbers violated sections 321 or 327. Even if we assume for the purposes of argument
the Assessor-Recorder created the Lot 18 pursuant to a “clerical error” or “by mistake,”
the Cafferkeys have failed to show the existence of a disputed material fact. The City is
entitled to collect property taxes on parcels identified on assessor’s maps, even if those
parcels are labeled with an incorrect lot number, so long as the parcel is clearly
identifiable. (§ 327.)
       In the alternative, the Cafferkeys contend there is “overwhelming” evidence the
assessor’s maps fail to accurately describe the property to be taxed as required by section
327. This argument fares no better. As stated above, section 327 requires an assessor’s
map to “readily disclose precisely what land is covered by any particular parcel number
or letter in the current or any prior fiscal year.” A description of real property on an

                                                13
assessor’s map is sufficient “when the owner is enabled to identify the land which is
assessed without being misled by the description.” (E.E. McCalla Co. v. Sleeper (1930)
105 Cal. App. 562, 567 (E.E. McCalla); see also Biaggi v. Phillips (1942) 50 Cal. App. 2d
92, 98.) Here, the description on the assessor’s map is sufficient to identify Lot 18 for
assessment purposes. The Assessor’s Parcel Number for Lot 18 is “APN 28-4329-18.”
The number 28 refers to the volume of the assessor’s map book. The number 4329 refers
to the block, and the number 18 refers to the lot shown on the pages of volume 28. (E.E.
McCalla, supra, 105 Cal.App. at p. 566 [assessor’s map contained a description of the
land and an identification of the various subdivisions, which was “sufficient to enable one
to accurately determine and define the particular land which was assessed”]; see also
Mallman v. Kneeben (1936) 11 Cal. App. 2d 484, 486 [“[t]here can be no doubt that the
description given here with reference to the map was adequate to identify and locate the
land with certainty”]; Morton v. Sloan (1929) 96 Cal. App. 747, 749 [property description
“could be readily ascertained by reference to the assessor’s” map].)
       To support their claim that it is “utterly impossible” to determine what property
the City seeks to assess as Lot 18, the Cafferkeys rely on Sinai v. Mull (1947) 80
Cal. App. 2d 277 (Sinai). In that case, the taxpayer received property tax assessments and
notices of delinquency and tax sale describing the property at issue as a “‘Fraction of lot
in Tahoe Vista , Sub’d. fr. 60, Block I (Eye), and improvements, described in Book 270,
page 170, Placer County Records.’” (Id. at p. 278.) The deed describing the property,
however, was recorded in Book 270, page 173 of the Placer County Records. (Ibid.)
After the property was sold in a tax sale, the taxpayer sued to quiet title on the grounds
the assessments, notices, and tax deed did not sufficiently identify the property. (Id. at
pp. 278-279.) The trial court entered judgment for the taxpayer and the appellate court
affirmed. It concluded “[t]he description of the property appearing in the tax proceedings
and deed . . . is fatally defective. It is indefinite and uncertain. It is impossible to
determine what portion or ‘fraction’ of lot 60, block I of Tahoe Vista Subdivision was
vested with a tax lien. The references in the tax levy, the notice and the deed to a fraction
of lot 60, block I of Tahoe Vista Subdivision, as “‘described in Book 270, page 170,

                                               14
Placer County Records,’” throw no light on the subject. That description covers twenty-
nine designated lots in block I, belonging to The Sherman Company, including lot 60.
No fractions of lots are mentioned in that description.” (Id. at p. 279.)
       Here and in contrast to Sinai, the assessor’s maps depicting Lot 18 is not indefinite
or uncertain. It identifies the specific lot with particularity, as APN 28-4329-18, and
clearly discloses its location. The Cafferkeys originally purchased Lot 15, which
eventually became Lots 17 and 18. The Cafferkeys do not deny owning Lot 18, and they
admit they intended to split Lot 15 into Lots 17 and 18 when they recorded the 2000
parcel map.8 At oral argument, counsel for the Cafferkeys eventually acknowledged Lots
17 and 18 on the assessor’s maps correspond to Lot 15. Moreover, Lot 18 retained the
same address as Lots 15 and 17 — 2550 Cesar Chavez Street, San Francisco, California.
As a result, the Cafferkeys were “not misled by the description” of Lot 18 in the
assessor’s maps and should have been “able to identify and locate each separate tract”
assessed to them. (E.E. McCalla, supra, 105 Cal.App. at p. 569.)
       According to the Cafferkeys, the assessor’s maps are “not accurate” in violation of
section 327 because “they show ten condominium units on an area that is actually an
empty, land-locked drainage swale, and show an empty lot in the area actually occupied
by ten condominiums.” This argument is premised on a comparison between the
assessor’s maps on one hand and parcel maps on the other. As we have explained,
assessor’s maps need not correspond to parcel maps and the description of property in the
assessor’s maps is what controls for property tax assessment purposes.
       The Cafferkeys also contend the assessor’s maps are “not complete” in violation
of section 327 because they “fail to show any boundary line between [Lot 18] and the
adjacent parcel[.]” This argument fails because the Cafferkeys did not raise it in the trial
court. The operative complaint contains no allegations regarding the sufficiency of the
assessor’s maps: it simply alleges the City “illegally assessed the property taxes for [Lot

8
       As stated above, it was only when their title company refused to insure a property
without street access that the Cafferkeys decided to renumber Lot 15 as Lot 17 instead of
dividing Lot 15 into Lots 17 and 18.
                                             15
18] because [Lot 18] does not exist and indeed, never existed.” The Cafferkeys did not
raise this issue in their motion for summary judgment, nor in opposition to the City’s
motion for summary judgment. Under the circumstances, we decline to consider this
argument, raised for the first time on appeal. (NBCUniversal Media, LLC v. Superior
Court (2014) 225 Cal. App. 4th 1222, 1237.) “The general rule is that defendants ‘should
not be required to defend for the first time on appeal against a new theory that
“contemplates a factual situation the consequences of which are open to controversy and
were not put in issue or presented at the trial.” [Citation.]’ [Citation.] The proper forum
for initial consideration of this claim was the trial court — [the Cafferkeys] may not raise
it for the first time here.” (Tiernan v. Trustees of Cal. State University & Colleges (1982)
33 Cal. 3d 211, 221-222, fn. 15.)
       At oral argument, counsel for the Cafferkeys relied on Smith v. City of Los Angeles
(1910) 158 Cal. 702 (Smith). Smith concerned the sufficiency of an assessor’s map
prepared under former Political Code section 3658, which “provides for maps and plat-
books to be kept by the assessor, which are required to show the private lands owned or
claimed in the county, and are required to be in forms prescribed by the state board of
equalization.” (Southwest Land Co. of Los Angeles v. Los Angeles Co. (1920) 46
Cal. App. 9, 11; Smith, supra, at p. 704.) The California Supreme Court determined the
assessor’s map at issue did not comply with former Political Code sections 3650 and
3658 because the land had not been surveyed by the government or by the property
owner and, as a result, the lines drawn on the map were “arbitrary” and “the location of
the tracts indicated cannot be ascertained.” (Smith, supra, at p. 705.)
       Smith has no application here. It stands for the proposition that “if land has not
been divided by proper governmental survey, an attempt to describe it in an assessment
roll by governmental subdivisions is invalid.” (84 C.J.S. Taxation, § 691, p. 612, fn.
omitted.) This case does not concern assessor’s maps adopted under former Political
Code section 3658, nor the sufficiency of an assessor’s map where no survey has been
completed. (Smith, supra, 158 Cal. at p. 705.) As we have explained, the location of Lot
18 can be ascertained by referring to the assessor’s map.

                                             16
       Finally, we reject the Cafferkeys’ claim that the court erred by granting the City’s
motion for summary judgment because “there is a question of fact as to the authenticity
of the . . . assessor’s maps, and whether they are indeed separate from recorded parcel
maps.” To support this argument, the Cafferkeys rely on excerpts from Thomas’s
deposition where he stated the “[a]ssessor’s maps reflect the intent of the taxpayer[,]” the
Assessor-Recorder creates maps “‘off of’” parcel maps recorded by the taxpayer, and that
he “believe[d]” assessor’s maps and parcel maps “are the ‘same thing.’” Thomas’s
deposition testimony does not create a material issue of fact. Thomas’s explanation of
the Assessor-Recorder’s practice and the general similarities between assessor’s maps
and parcel maps does not demonstrate the Assessor-Recorder did not comply with section
327 when it described Lot 18 on the assessor’s maps.
       We conclude the court properly granted the City’s motion for summary judgment
and denied the Cafferkeys’ motion. The Assessor-Recorder created Lot 18 pursuant to its
authority under section 327 and the Cafferkeys have failed to raise an issue of fact as to
whether the assessor’s maps comply with that statute. Accordingly, the taxes for Lot 18
were not “[e]rroneously or illegally collected” (§ 5096, subd. (b)) and the Cafferkeys are
not entitled to a tax refund. Having reached this result, we need not consider the parties’
remaining arguments.
                                      DISPOSITION
       The judgment is affirmed. The City and County of San Francisco is entitled to
costs on appeal. (Cal. Rules of Court, rule 8.278(a).)




                                             17
                                 _________________________
                                 Jones, P.J.




We concur:


_________________________
Simons, J.


_________________________
Bruiniers, J.




A140752

                            18
Superior Court of the County of San Francisco, No. CGC-11-515538, Leslie C. Nichols,
Judge.

Steyer Lowenthal Boodrookas Alvarez & Smith LLP, Jeffrey H. Lowenthal and Michelle
Akerman, for Plaintiffs and Appellants.

Dennis J. Herrera, City Attorney, Jean Alexander, Chief Tax Attorney, Carole F. Ruwart,
Thomas S. Lakritz, Deputy City Attorneys, for Defendant and Respondent.




A140752

                                          19